This case is here on appeal on leave granted by this court. Appellant seeks to reverse the judgment of the Appellate Court for the First District affirming a judgment of the circuit court of Cook county in favor of appellees.
At the same term at which the leave to appeal was allowed, appellant joined in a writ of error sued out by its codefendant, Public Service Company of Northern Illinois, to review the same judgment of the Appellate Court. The writ of error was docketed in this court as Merlo, Admx., et al. v.Public Service Company of Northern Illinois et al. (ante, p. 300.) All of the questions raised in this case were raised by appellant in the case brought here by writ of error. The opinion in that case disposes of all the questions raised and all the issues in the case.
The judgment of the Appellate Court, affirming the judgment of the circuit court against appellant Charles M. Porter Co., is affirmed.
Judgment affirmed.